Case 1:18-bk-11658-MPP           Doc 145 Filed 04/25/19 Entered 04/25/19 14:28:39                Desc
                                  Main Document    Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  SOUTHERN DIVISION

 In re:                                                     )
                                                            )
          EDWARD GRANT JONES AND,                           )   Case No. 1:18-bk-11658-MPP
          CAROLYN GOOLSBY JONES                             )
                                                            )
          Debtors.                                          )   Chapter 11
                                                            )
                                                            )

   OBJECTION OF UNITED STATES TRUSTEE TO DEBTORS’ INDIVIDUAL CHAPTER 11
                 DISCLOSURE STATEMENT DATED APRIL 3, 2019

               COMES NOW the Acting United States Trustee, Paul A. Randolph, as a party in

  interest, by and through his undersigned attorney, and objects to approval of the Debtors’

  Individual Chapter 11 Disclosure Statement Dated April 3, 2019 (“Disclosure Statement”; Dkt.

  133). The United States Trustee objects that the Disclosure Statement contains an unrealistic

  expense estimate that precludes a finding that the Disclosure Statement provides “adequate

  information” under 11 U.S.C. § 1125.

                                 I.     JURISDICTION AND AUTHORITY

          1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

          2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

          4.      The United States Trustee has standing to raise, appear, and be heard on this motion

 pursuant to 11 U.S.C. § 307; 28 U.S.C. § 581 et seq.

                                              II.       BACKGROUND

          5.      This case was filed on April 16, 2018, as a Chapter 13 case (Dkt. 1).

          6.      It was converted to Chapter 11 by order dated May 24, 2018 (Dkt. 41).


                                                    1
Case 1:18-bk-11658-MPP            Doc 145 Filed 04/25/19 Entered 04/25/19 14:28:39                Desc
                                   Main Document    Page 2 of 5


        7.      The Disclosure Statement was filed on April 3, 2019 (Dkt. 133).

        8.      The Disclosure Statement describes a Plan (Dkt. 132) that proposes payments on

 administrative expense claims, multiple secured claims, and a 5% dividend to unsecured creditors

 paid out over 15 years.

        9.      Pages 5 and 6 of the Disclosure Statement project the Debtors’ annual income and

 expenses, including Plan payments (Disclosure Statement at 5-6).

        10.     As detailed below, the United States Trustee has concerns about the accuracy of

 those feasibility projections.

                                              III.       STANDARDS

        11.     Post-petition solicitations of votes on bankruptcy plans are conditioned on the

 court’s determination that a contemporaneously filed disclosure statement contains “adequate

 information,” 11 U.S.C. § 1125(b); Fed. R. Civ. P. 3016(b). The term “adequate information” is

 voluminously defined as:

        information of a kind, and in sufficient detail, as far as is reasonably practicable in
        light of the nature and history of the debtor and the condition of the debtor’s books
        and records, including a discussion of the potential material Federal tax
        consequences of the plan to the debtor, any successor to the debtor, and a
        hypothetical investor typical of the holders of claims or interests in the case, that
        would enable such a hypothetical investor of the relevant class to make an informed
        judgment about the plan, but adequate information need not include such
        information about any other possible or proposed plan and in determining whether
        a disclosure statement provides adequate information, the court shall consider the
        complexity of the case, the benefit of additional information to creditors and other
        parties in interest, and the cost of providing additional information.



    11 U.S.C. § 1125(a).

        12.     More succinctly, “a disclosure statement must contain all pertinent information

 bearing on the success or failure of the proposals in the plan of reorganization.” In re Cardinal

                                                     2
Case 1:18-bk-11658-MPP          Doc 145 Filed 04/25/19 Entered 04/25/19 14:28:39                   Desc
                                 Main Document    Page 3 of 5


 Congregate I, 121 B.R. 760, 765 (Bankr. S.D. Ohio 1990).

         13.    Regularly considered factors are numerous, see, e.g., In re Scioto Valley Mortg.

 Co., 88 B.R. 168 (Bankr. S.D. Ohio 1988) (listing 19 factors), but are variable and can be truncated

 based on the circumstances of the case, In re Phoenix Petroleum Co., 278 B.R. 385, 393 (Bankr.

 E.D. Pa. 2001) (“It is . . . well understood that certain categories of information which may be

 necessary in one case may be omitted in another; no one list of categories will apply in every

 case.”).

         14.    Ultimately, “[t]he determination of whether a disclosure statement provides

 creditors with adequate information is left essentially to the judicial discretion of the court and . .

 . the information required will necessarily be governed by the circumstances of the case.” In re

 Commonwealth Group-Mocksville Partners, L.P., No. 12-34319, 2013 WL 1728056, at *2 (Bankr.

 E.D. Tenn. Apr. 22, 2013) (citations and quotations omitted).

                      IV.     ADEQUACY OF INFORMATION CONCERNING FEASIBILITY

         15.    The United States Trustee objects to the Disclosure Statement for failing to

 accurately reflect the ongoing expenses and ultimate feasibility of the Plan.

         16.    The Disclosure Statement estimates ongoing expenses at $1529 per month.

         17.    However, monthly expenses have remained significantly higher throughout the

 case.

         18.    For example, the 2019 monthly operating reports reflect expenses of $6,308.72

 (Dkt. 130 at page 5), $7,487.91 (Dkt. 131 at page 5), and $5,870.33 (Dkt. 141, at page 5).

         19.    Those three months of expenses average out to $6,555.65, which is over four times

 higher than the Disclosure Statement estimate.

         20.    Based on this history, the projected monthly expenses of $1529 are simply not


                                                   3
Case 1:18-bk-11658-MPP         Doc 145 Filed 04/25/19 Entered 04/25/19 14:28:39                 Desc
                                Main Document    Page 4 of 5


 realistic.

         21.    For the Disclosure Statement to give an accurate picture of the financial prospects

 of these Debtors, the monthly expense estimates must be corrected to reflect likely ongoing

 expenses.

                                            V.        CONCLUSION

         For the reasons stated above, the United States Trustee objects to the final approval of

 the Disclosure Statement.

                                                       Respectfully submitted,

                                                       Paul A. Randolph
                                                       Acting United States Trustee, Region 8

                                                       /s/ David Holesinger
                                                       David Holesinger (TN BPR # 030189)
                                                       Attorney for United States Trustee
                                                       31 East 11th Street, 4th Floor
                                                       Chattanooga, TN 37402
                                                       (423) 752-5153
                                                       David.Holesinger@usdoj.gov




                                                  4
Case 1:18-bk-11658-MPP         Doc 145 Filed 04/25/19 Entered 04/25/19 14:28:39              Desc
                                Main Document    Page 5 of 5


                                CERTIFICATE OF SERVICE

             The United States Trustee hereby certifies that on April 25, 2019, a true and correct
 copy of the foregoing OBJECTION OF UNITED STATES TRUSTEE TO DEBTORS’
 INDIVIDUAL CHAPTER 11 DISCLOSURE STATEMENT DATED APRIL 3, 2019 was served
 by Notice of Electronic Filing on parties receiving such notice and was sent by U.S. Mail, first-
 class, to the Debtor at the address listed below.

        Edward Grant Jones
        Carolyn Goolsby Jones
        324 Willow Glen Rd
        Chattanooga TN 37421


                                                     /s/ David Holesinger
                                                     David Holesinger




                                                5
